       Case 2:19-mj-00931-DJA Document 15
                                       14 Filed 08/25/20
                                                08/24/20 Page 1 of 3
                                                                   2



 1   DANIEL F. LIPPMANN, ESQ.
     Nevada Bar No. 11636
 2
     LIPP LAW LLC
 3   2580 Sorrel Street
     Las Vegas, Nevada 89146
 4   (702) 745-4700
     Daniel@lipplaw.vegas
 5   Attorney for Defendant
 6
                                 UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF NEVADA
 8
                                                     )
 9   UNITED STATES OF AMERICA,                       )
                                                     ) CASE NO: 2:19-mj-931-DJA
10                  Plaintiff,                       )
                                                     )
11                                                   ) STIPULATION TO WITHDRAW PLEA
     JONATHAN DAVID VIVAS,                           )  AND AMENDMENT OF COUNT ONE
12                                                   )
                    Defendant.                       )
13                                                   )
                                                     )
14                                                   )
15
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A. Trutanich,
16
     United States Attorney, and Rachel Kent, Assistant United States Attorney, counsel for the United
17
     States of America, and Daniel F. Lippmann, Esq., counsel for Defendant, JONATHAN DAVID
18
     VIVAS, that the Defendant’s plea be withdrawn, and count one be amended to Reckless Driving.
19
            This Stipulation is entered into for the following reasons:
20
            1. On January 7, 2020 at an initial appearance, the Defendant, Mr. Vivas, plead Nolo to
21
                Count one of the Complaint – Driving Under the Influence (DUI), counts two and
22
                three were dismissed.    Mr. Vivas was ordered to complete a DUI and the Victim
23
                Impact Panel (VIP) course and was subject to a $500.00 fine in addition to 64 hours
24
                of community service. Alternatively, Mr. Vivas could pay and additional $640.00
25
                plus $10.00 Administrative fee in lieu of community service. He was further ordered
26
                to Stay Out of Trouble for one year or stay away from Lake Mead.
27
28
       Case 2:19-mj-00931-DJA Document 15
                                       14 Filed 08/25/20
                                                08/24/20 Page 2 of 3
                                                                   2



 1
            2. If all requirements were successfully completed the DUI charge would be withdrawn
 2
                and a reduced charge of Reckless Driving would be entered.
 3
            3. Per the August 18, 2020 Minute Order, the court has verified with the clerk of court
 4
                that the $500.00 fine, $10.00 penalty assessment and $640.00 in lieu of community
 5
                service has been paid in full.
 6
            4. The Defendant has stayed out of trouble since the January 7, 2020 initial appearance.
 7
            5. All requirements having been met, count one to be amended to a reduced charge of
 8
                Reckless Driving.
 9
            6. The defendant shall plead guilty to Amended Count 1 and the parties request the same
10
                sentence be imposed.
11
            STIPULATED this 24th day of August, 2020.
12
13
14
     s/Rachel Kent                                              s/Daniel F. Lippmann
15   RACHEL KENT, ESQ.                                          DANIEL F. LIPPMANN, ESQ.
     Assistant United States Attorney                           Nevada Bar No. 11636
16                                                              Attorney for Defendant
17
18
19
20
21
22
23
24
25
26
27
28
      Case
       Case2:19-mj-00931-DJA
            2:19-mj-00931-DJA Document
                               Document14-1
                                        15 Filed
                                            Filed08/25/20
                                                  08/24/20 Page
                                                            Page31ofof31



 1
 2                               UNITED STATES DISTRICT COURT
 3                                   DISTRICT OF NEVADA

 4
                                                 )
 5   UNITED STATES OF AMERICA,                   )
                                                 ) CASE NO: 2:19-mj-931-DJA
 6                  Plaintiff,                   )
                                                 )
 7                                               )
     JONATHAN DAVID VIVAS,                       )
 8                                               )
                    Defendant.                   )
 9                                               )
                                                 )
10                                               )

11                                           ORDER

12          The Court having considered the Stipulation between the Plaintiff, United States of

13   America, by and through Nicholas A. Trutanich, United States Attorney, and Rachel Kent,

14   Assistant United States Attorney, and Defendant, JONATHAN DAVID VIVAS, by and through

15   DANIEL F. LIPPMANN, ESQ. and good cause appearing therefore,
            IT IS THEREFORE ORDERED that the Defendant’s no contest plea entered on
16
     January 7, 2020 is withdrawn.
17
            IT IS THEREFORE ORDERED count one is amended to a reduced charge of Reckless
18
     Driving.
19
            IT IS THEREFORE ORDERED that the court accepts the defendant’s plea of guilty to
20
     the amended charge of Reckless Driving and that the sentence entered on January 7, 2020 is
21
     imposed.
22
          DATED
           DATEDthis
                 this25th
                      ____day
                           dayof
                              of August, 2020. 2020.
                                 ____________,
23
24
25                                     _______________________________________
26                                     United States
                                       Daniel        District Judge
                                              J. Albregts
                                       United States Magistrate Judge
27
28
